Hall, J.
(dissenting). The views expressed in my dissenting opinion in Matits v. Nationwide Mutual Insurance Co., have pertinence here. As there indicated, the “actual use” at the time of the accident for which permission must exist to find coverage logically should include not only the time, place and purpose of the trip but also the identity of the operator where that factor has a legitimate bearing on the risk of accident in the owner’s mind. This case is a good illustration. The owner might be entirely willing to allow the use of her car to take customers of her company on a good-will excursion to a brewery so long as an employee was driving, but might refuse permission if one of the customers was to drive. She could well have confidence in the employee to remain in fit condition, but not in a guest, and therefore impose a restriction as to the driver to seek to prevent exactly what happened here. The reasoning of the majority opinion seems pure semantics in derogation of my conception of the reasonable meaning and purpose of the omnibus clause. I therefore would affirm the judgment of the Appellate Division and remand for a new trial to determine not only the question of the owner’s permission or prohibition concerning the operator but also the matter of the bearing of any such prohibition on the risk of accident as referred to above.
For reversal — Chief Justice Weintraub, and Justices Jacobs, Francis, Proctor and Sctiettino — 5.
For affirmance — Justice Hall — 1.